Citation Nr: 1703757	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2011 for a grant of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than April 4, 2011 for a grant of Chapter 35, Dependents Educational Assistance (DEA).  

3.  Entitlement to an effective date earlier than August 30, 2011 for a grant of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1951 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans' Law Judge at an August 2009 Travel Board hearing, and a transcript of this hearing is of record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been unable to find or maintain substantially gainful employment from October 16, 2007, the date he submitted his original claim for TDIU.

2.  On April 4, 2011, the Veteran submitted an application for TDIU that was also construed by the RO as a claim for an increased rating claim for the Veteran's service connected acquired psychiatric disability.  The RO increased the Veteran's disability evaluation from 50 percent to 70 percent based on the findings of an August 30, 2011 VA examination.  The Veteran has not submitted any evidence of either an earlier increased rating claim or a worsening of his psychiatric condition prior to August 2011.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of October 16, 2007 for a grant of a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2016).

2.  The criteria for entitlement to an effective date of October 16, 2007 for a grant of Chapter 35, Dependents Educational Assistance have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2016).

3.  The criteria for entitlement to an effective date earlier than August 30, 2011 for a grant of 70 percent for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110  as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113 (a).

TDIU and DEA

The Veteran submitted his claim for TDIU on October 16, 2007.  The RO denied the Veteran's claim in an August 2009 rating decision, which the Veteran appealed.

In a January 2011 Board decision, the Board denied the Veteran's appeal for entitlement to TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, VA's Office of General Counsel and the Veteran's representative before the Court filed a Joint Motion for Remand requesting that the Court both vacate the January 2011 Board decision and remand the issue of entitlement to TDIU to the Board for re-adjudication.  In March 2012, the Court issued an Order, consistent with the terms of the Joint Motion for Remand.    

While the Veteran's appeal of the January 2011 Board decision was pending at the Court, in an October 2011 rating decision, the RO, in pertinent part, granted the Veteran's respective claims for entitlement to TDIU, effective April 4, 2011; entitlement to DEA benefits, effective April 3, 2011; and an increased rating of 70 percent for PTSD, effective August 30, 2011.  In April 2012, the Veteran submitted a timely Notice of Disagreement (NOD), disagreeing with the effective dates assigned for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD.

Thus the earliest possible effective date the Veteran could be assigned for a grant of TDIU and DEA is October 16, 2007, the date his claim for TDIU was received by the RO.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016) (the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of  combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

During the period from October 2007 to April 2011, the Veteran was service-connected for conversion reaction with cephalgia, evaluated as 50 percent disabling; hearing loss disability, evaluated as 30 percent disabling; allergic rhinitis and sinusitis, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, status post hemorrhoidectomy, evaluated as non-compensable; a surgical scar, status post removal of a malignant node, evaluated as non-compensable; and bursitis of the left heel, evaluated as non-compensable.  The combined disability rating was 80 percent.  Accordingly, the Veteran met the threshold minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must also show that he was, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence demonstrates that the Veteran has been unemployed and receiving Federal civil service disability retirement benefits for more than 40 years.  In a March 1983 statement from private physician, Dr. D.V.P., Dr. D.V.P. stated that the Veteran was terminated from his employment due to hypertension and nervous reaction in December 1968 and that he had not been able to secure gainful employment since that time.  Dr. D.V.P. reported that the Veteran was considered unemployable.  It was noted that the Veteran experienced a transient ischemic attack in August 1981 which resulted in left extremity weakness and loss of left facial sensitivity.  It was also noted that the Veteran's anti-social personality affected his industrial capacity, completely impairing his earning capacity.  A January 1986 letter from Dr. D.V.P stated that the Veteran was terminated from employment due to his hypertension and nervous reaction in December 1968.  In a November 1987 correspondence in support of the Veteran's claim, Dr. D.V.P. stated that the Veteran was psychologically and neurologically completely 100 percent disabled and would not work again.

The Veteran underwent a VA examination for psychiatric disorders in October 1998.  During his examination, the Veteran stated that he had a stroke in 1987 after which he had not had any paid work.  The Veteran stated that he and his wife shared housework but that he was not able to do as much as he had in the past because of his Parkinson's disease.  After his examination, the examiner stated that the Veteran's multiple physical problems affected his occupational achievement and that his conversion disorder affected his mood and activities.

In an April 2003 statement, the Veteran contended that he suffered from "debilitating attacks of sinusitis" since November 2002.  The Veteran stated that this condition was disabling and considerably restricted his activities. 

A June 2003 treatment note from the VA medical center in Fayetteville reported that the Veteran requested a note from his physician that would permit him to continue working with computers at a local police station.

In July 2003, the Veteran underwent a second VA examination for mental disorders.  During his examination, the Veteran stated that he was "locked in his home" due to his physical problems, primarily involving his (non-service connected) cervical and lumbar back disorders.  The Veteran stated that he was unable to walk for long distances.  He said that he worked for the civil service part time as a psychologist and as a volunteer high school teacher.  The Veteran reported that he had not had any work since 1968.  He stated that he was "ok mentally" but that physically he was "a wreck."  After an examination of the Veteran, the examiner concluded that the Veteran had impaired activities and abilities, all due to his physical problems.  

In January 2005, the Veteran underwent a psychiatric examination during which the Veteran's VA examiner noted that the Veteran's major complaints had, in the past, had to do with his physical difficulties but that the Veteran reported depression, dizzy spells, sleep disturbance, nightmares and nervousness on examination.  After his examination, the examiner determined that the Veteran continued to have a conversion disorder manifested by multiple physical problems which had not been medically substantiated and which affected his back, neck and feeling system.  It was noted that the Veteran's social relationships, mood and range of activities were severely impaired.  No opinion as to whether the Veteran's ability to follow and secure employment was impaired was provided.

The Veteran was afforded a VA examination for his sinus condition in October 2006.  The examiner stated that he was not sure whether the Veteran's sinus problems caused a prevention of all of his activities of daily living.  

In his May 2008 notice of disagreement with the RO's April 2008 denial of TDIU, the Veteran stated that he was unable to work due to problems related to his cephalgia which had prevented him from getting a job for forty years.  

The Veteran was afforded a VA audiological examination in January 2008 in which the examiner concluded that the Veteran's overall functional impairment was not a barrier to his employment.  

At a January 2008 VA mental disorders examination, the Veteran complained of difficulty concentrating, nervousness, aggression, and irritation.  He reported that he is easily angered or frustrated and will lash out verbally or throw thing.  He also complained of worsening nightmares and sleep disturbances and described a long history of mental problems that doctors have trouble confirming.  The examiner characterized the Veteran's symptoms as moderate to severe with impaired social relationships, judgment, mood, and range of activities.

In an October 2008 statement, the Veteran stated that he taught for two weeks but could not be given a permanent position because his insurance would not accept him.  The Veteran stated that he taught for another semester at a different institution but again that insurance would not allow him to work further.  The Veteran stated that therefore he had remained unemployed.  The Veteran additionally stated that he was confined to a wheelchair due to back disabilities.  

A note from private physician Dr. G.G. dated in August 2009 stated that the Veteran was totally disabled and unable to work.  No additional information was provided.

The Veteran testified before the undersigned Veterans Law Judge in an August 2009 Board Hearing.  During his hearing, the Veteran stated that he had a sinus condition which created pneumonia, hearing loss, and a spine condition.  He stated that he went to school to become a teacher but that he was not hired because of his service-connected disabilities.  The Veteran stated that his back was one of his main problems and that his sinus trouble and his hearing loss also incapacitated him.  

In accordance with the mandates of the Board's March 2010 remand instructions, in April and May 2010 respectively, the Veteran was afforded VA general and VA audiological examinations.  

The April 2010 VA examiner noted that the Veteran's claims file and medical records were reviewed.  It was noted that the Veteran was currently not employed and that he carried diagnoses of chronic obstructive pulmonary disease, low back pain, transient ischemic attack, polyneuropathy, hypertension, erectile dysfunction and Parkinson's disease.  It was noted that the Veteran's usual daily activities were affected by his low back pain, polyneuropathy and Parkinson's disease.  Having conducted a full examination of the Veteran and having reviewed all of his medical records, the examiner stated that the Veteran was unable to work based on his Parkinson's disease, low back pain, spinal stenosis and chronic obstructive pulmonary disease/bronchitis.  

After the audiological examination and a review of the Veteran's claims file and medical records, the VA audiological examiner opined that the Veteran's hearing loss and tinnitus were not barriers to employment and that therefore they would not prevent him from obtaining gainful employment.  

In August 2010, the RO deferred a rating decision based on a finding that the Veteran's April 2010 examination was inadequate as the examiner failed to determine whether or not the Veteran's service-connected conditions prevented him from securing or following gainful employment.  Accordingly, in August 2010, the Veteran's April 2010 VA examiner reviewed the claims files to include his April 2010 VA examination report.  The examiner stated that the Veteran's allergic rhinitis and sinusitis, cephalagia, hearing loss, tinnitus, bursitis of the left heel, status post hemorrhoidectomy with scar and removal of malignant node collectively did not render the Veteran incapable of securing or following substantially gainful employment in the community where the Veteran resided.  The examiner further noted that instead, the Veteran's non-service connected chronic obstructive pulmonary disease, chronic low back pain, polyneuropathy and Parkinson's disease limited his ability to secure gainful employment.  The examiner further noted that the Veteran was able to perform all activities of daily living if he took his time.

However, in .November 2012, the Veteran submitted a private vocational assessment from E.C..  E.C. observed that "[the Veteran's medical records] document a consistent pattern of Mr. [redacted] experiencing unabated hearing and sinus problems, but more so psychiatric symptoms which presented adverse affect on his ability to function adequately in a competitive work environment as evidenced by his routinely taking unplanned absences leading up to his stopping work in 1968."  He concluded, 

although I have reviewed the entire claim file and considered all of the Veteran's other conditions and disabilities, both service-connected and non-service connected, it is my opinion within a reasonable degree of vocational certainty that Mr. [redacted]'s psychiatric, hearing, and sinusitis/rhinitis conditions have resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least 1998, but for all practical matters since December 1968....

The Board notes that the claims file contains conflicting opinions from medical professionals as to whether Veteran was unable to work due to his service connected disabilities prior to April 2011.  

Supporting the Veteran's claim for TDIU are the opinions of private physicians Dr. D.V.P. and Dr. G.G., as well as a vocational specialist, E.C.  As noted above, Dr. D.V.P. has stated that the Veteran's psychiatric disorder has rendered him totally disabled.  Dr. G.G. and E.C. have also concluded that the Veteran is totally disabled. 

However, a number of VA examiners have opined that the Veteran was unemployable due to his non-service connected disabilities, rather than his service connected ones.  Additionally, the Board observes that determining whether the Veteran in unemployable, and if so, why, is complicated by the Veteran's advanced age and prolonged absence from the labor force.  

Ultimately, the Board cannot determine whether any one opinion is significantly more probative than another.  Accordingly, weighing any ambiguity in the Veteran's favor, the Board finds that the Veteran was unable to find or maintain substantially gainful employment due to his service connected disabilities from at least October 16, 2007, the date which his claim for TDIU was received.  Accordingly, an effective date of October 16, 2007 for a grant of TDIU and DEA is granted.  However, as noted above, an effective date earlier than the date the Veteran's claim was received cannot be assigned under VA regulations.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

PTSD

The Veteran is also seeking an earlier effective date for the grant of a 70 percent disability evaluation for service connected PTSD (previously rated as conversion reaction).  The Veteran submitted a claim for a higher evaluation for his service connected acquired psychiatric disability in 2007.  VA rendered a decision on April 8, 2008, regarding this claim, and notified the Veteran on April 10, 2008.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Accordingly, the April 2008 RO decision became final.  

On April 4, 2011, the Veteran submitted an application for TDIU, despite the fact that this issue was already on appeal.  As part of its development of this issue, the Veteran was afforded a new VA mental disorders examination on August 30, 2011.  As the RO determined that this examination documented an increase in the Veteran's service connected acquired psychiatric disability, it increased the Veteran's disability evaluation from 50 percent to 70 percent, effective August 30, 2011, the earliest date as of which it is ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  

The Veteran has not submitted any medical evidence regarding the status of his psychiatric condition prior to August 30, 2011, making it impossible to determine if his condition had worsened prior to the August 2011 examination.

Furthermore, the Veteran has not argued, and the Board cannot find, any evidence that the Veteran submitted an increased rating claim for his service connected acquired psychiatric disability between April 2008 and April 2011 that was not adjudicated by the RO.  

Accordingly, as the Veteran has not submitted any evidence of an earlier increased rating claim or evidence that his psychiatric condition worsened prior to the August 2011 VA examination, the earliest effective date that can be assigned for his 70 percent disability evaluation for PTSD is August 30, 2011, the earliest date as of which it is ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

An effective date of October 16, 2007 for a grant of a total disability rating based on individual unemployability (TDIU) is granted.  

An effective date of October 16, 2007 for a grant of Chapter 35, Dependents Educational Assistance is granted.  

Entitlement to an effective date earlier than August 30, 2011 for a grant of 70 percent for posttraumatic stress disorder (PTSD) is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


